DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 01/31/2021: Claims 1-9 are pending. 

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-6 and 9 under 35 U.S.C. 103 as being obvious over Yuan et al (US 2016/0327618 A1, heretofore referred to as Yuan) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… a plurality of magnetization direction setting devices, comprising a first magnetization direction setting device and a second magnetization direction setting device, wherein, 15the first magnetization direction setting device is disposed beside the first portion and the second portion, and overlaps with the first portion and the second portion; the second magnetization direction setting device is disposed beside the third portion and the fourth portion, and overlaps with the third portion and the fourth portion.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Cai et al teaches a sensing bridge on a sloped surface but does not teach “… a plurality of magnetization direction setting devices, comprising a first magnetization direction setting device and a second magnetization direction setting device, wherein, 15the first magnetization direction setting device is disposed beside the first portion and the second portion, and overlaps with the first portion and the second portion; the second magnetization direction setting device is disposed beside the third portion and the fourth portion, and overlaps with the third portion and the fourth portion.”
               - Loreit et al teaches setting the direction of magnetization but does not teach “… a plurality of magnetization direction setting devices, comprising a first magnetization direction setting device and a second magnetization direction setting device, wherein, 15the first magnetization direction setting device is disposed beside the first portion and the second portion, and overlaps with the first portion and the second portion; the second magnetization direction setting device is disposed beside the third portion and the fourth portion, and overlaps with the third portion and the fourth portion.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        


/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867